Title: Samuel Harrison Smith to James Madison, 24 January 1827
From: Smith, Samuel Harrison
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                     Sidney.
                                
                                Jan. 24. 1827.
                            
                        
                        Permit me to present you a copy of my Memoir of Mr. Jefferson, not so much for any intrinsic merit it
                            possesses, as for the gratifications it affords me to render any tribute of respect, however slight, to yourself, and as an
                            evidence of my thankfulness for the information so promptly furnished me.
                        I have often thought of the information you long since communicated to me, that you possessed large notes of
                            the debates of the old Congress, and still fuller of those of the General Convention, in the hope that you would give them
                            to the public with the sanction of your name. May I respectfully suggest, that no period could, perhaps, be more
                            propitious to their appearance than the present, when there prevails a temper, not only in this, but also in another
                            quarter of the globe, to weigh dispassionately topics, whose discussion has heretofore ordinarily enlisted passions very
                            unfriendly to truth. With my best respects to Mrs. Madison, I am with the most cordial consideration Yr. obt. St.
                        
                            
                                Samuel H. Smith
                            
                        
                    